               Case 1:20-cv-08668-VM Document 48 Filed 10/30/20 Page 1 of 2


                             GERSTMAN ScHWARTZ LLP
                                        ATTORNEYS                    AT        LAW



                                                  October 30, 2020

VIA CM/ECF & EMAIL
The Honorable Victor Marrero (chambersnysdmarrero@nysd.uscourts.gov)
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

          Re: National Coalition on Black Civil Participation et al. v. Wohl et al., United States
             District Court, Southern District of New York, Case No. 1:20-cv-08668

Dear Judge Marrero:

        We write on behalf of the Defendants Jacob Wohl, Jack Burkman, J.M. Burkman &
Associates, LLC, and Project 1599 (collectively, " Defendants") in the above-referenced matter to
update the Court regarding the status of Defendants' compliance with Your Honor's Order issued
today at approximately 1 :30 p.m. (the "Order").

        Defendants retained the services of DialMyCalls, which has now completed the process of
calling "all recipients of the prior robocalls stating: ' At the direction of a United States district
court, this call is intended to inform you that a federal court has found that the message you
previously received regarding mail-in voting from Project 1599 contained false information that
has had the effect of intimidating voters, and thus interfering with the upcoming presidential
election, in violation of federal voting-rights laws."' Please see the enclosed Robocall Vendor
Confirmation.

           Accordingly , Defendants are in full comp Iiance with the Court' s Order.

                                              Respectfully Submitted,

                                               Isl David M Schwartz

                                               Isl Randy E. Kleinman


encl:      Robocall Vendor Confirmation

cc :       All counsel of record (via ECF)




                                     GERSTMANSCHWARTZ.COM

       1399 rranklin Avenue , Suite 200 , Garden City, N .Y. 11530   OFFICE:   516.880.8170   FAX:   516 .880 .8171
                 Case 1:20-cv-08668-VM Document
                                       DialMyCalls 48  FiledConfirmation
                                                   Broadcast 10/30/20 -Page    2 of2020
                                                                         Oct 30th,  2

I



[CJ] DialMyCalls.com                                                       Need Help? Call Us!
                                                                           (800)928-2086
Call Broadcas.t Confinnation

    Th1ls ls your confirmation of tlhie lbmadcast sent from your DialMyCaHs account. To
    view the report of the call b'last please log in to y•our account and clrck the reports
    tab. Broadcast reports are ,generated within 5 minutes after all of the calls are sent.



    Confirmation #:               DC23441751

    Recording To Send:            RoboCaU [0:23J

    Contacts To S,end To:         29,117 Uni,que Phone Numbers

    Caller ID:                    (202) 795-3213

    Total Credits:                29,117

    Time & Date .                 Immed~ately




     New Features You Might Not Know About...

     We're constantly adding new features to DiaH•,.1yca11s. If you have an idea for a way
     for us to improve our sen,lce w·e'd l:ove to lraear fmm you, please co ntact us aM
     we'll see w.hat vve can do about add i. ng it in.



                 iiPhone & Android Apps            . . . View & Print Invoices
                 Now you can access your                     We store an yo urr 01:d invoices
                 DialM!yCalls account using                  and receipts in the control
                 our app available on the                    pa net. Simply log ~n any time
                 iPhone and Android pra arm.                 and print or save them out.
